Hanna, J.
Suit on a note, and to foreclose a mortgage; and, also, on a note which was not secured by said mortgage, but which, it is averred, was given for a part of the consideration money of the said land mortgaged. There was a judgment for the amount of both notes, and that the equity of redemption be foreclosed, and the land sold to satisfy said judgment. There was no averment of insolvency, or a want of other property, &c. See Scott v. Crawford, 12 Ind. 410.
Per Guriam. — The judgment was erroneous, as to the amount of the note not included in the mortgage; and, therefore, so much of it is reversed. In all other respects, the judgment is affirmed, at appellees’ costs.